Citation Nr: 1605604	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-04 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin  


THE ISSUES

1.  Entitlement to an increased rating for status post removal of facial cysts, evaluated as 30 percent disabling until January 18, 2013, and 80 percent disabling since then.   

2.  Entitlement to an increased rating for recurrent dislocation, right shoulder (dominant), with osteoarthritis of the glenohumeral and acromioclavicular joints, evaluated as 20 percent disabling until August 10, 2010, and 30 percent disabling since then.  

3.  Entitlement to a higher initial rating for post traumatic stress disorder (PTSD), evaluated as 30 percent disabling until April 14, 2015, and 50 percent disabling since then.     

4.  Entitlement to an increased rating for status post arthroplasty, right fifth toe, evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant (Veteran) represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had verified active service from May 1989 to May 1993.  The record also indicates that the Veteran served on active duty from October 1985 to April 1986.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The issues regarding a foot disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  From August 10, 2009 to January 18, 2013, the Veteran's facial skin disorder was not productive of painful or unstable scarring, or of scarring that limits motion, or of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or of at least four characteristics of disfigurement. 

2.  Since January 18, 2013, the Veteran's facial skin disorder has not included painful or unstable scars, or scars that cause limitation of motion.  

3.  The Veteran is right hand dominant.  

4.  From August 10, 2009 to August 10, 2010, the Veteran's range of motion in her right arm exceeded midway between her side and shoulder level, and her right shoulder disorder was not productive of malunion with marked deformity of her humerus, or frequent episodes of recurrent shoulder dislocations which resulted in guarding of all arm movements.

5.  From August 10, 2010, the Veteran's range of motion in her right arm has exceeded 25 degrees from the right side, and the right shoulder disorder has not included fibrous union, nonunion, or flail shoulder of the right humerus.        

6.  Since June 21, 2010, the evidence has indicated that the Veteran's PTSD has caused occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  In particular, the evidence has indicated that the Veteran has had symptoms as suicidal ideation, near-continuous depression affecting the ability to function independently, appropriately and effectively, and impaired impulse control.   





CONCLUSIONS OF LAW

1.  From August 10, 2009 to January 18, 2013, the criteria for a rating in excess of 30 percent, for the Veteran's facial skin disorder, had not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804, 7805 (2015).

2.  Since, January 18, 2013, the criteria for a rating in excess of 80 percent, for the Veteran's facial skin disorder, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804, 7805 (2015).

3.  From August 10, 2009 to August 10, 2010, the criteria for a rating in excess of 20 percent, for the Veteran's right shoulder disability, had not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5203 (2015).  

4.  From August 10, 2010, the criteria for a rating in excess of 30 percent, for the Veteran's right shoulder disability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5203 (2015).  

5.  From June 21, 2010, the criteria for an initial 70 percent schedular rating for PTSD have been met. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the rating decision on appeal by way of a September 2010 letter sent to the Veteran.  The letter informed the Veteran of her duty and VA's duty for obtaining evidence, and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).      

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA afforded the Veteran VA compensation examinations during the appeal period.  VA has obtained the Veteran's STRs, and available post-service medical records relevant to her claims to include private and VA treatment records.  Moreover, VA afforded the Veteran the opportunity to give testimony before the Board in her own hearing, which she declined.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.  The Claims for Increased Ratings for 
Facial Skin and Right Shoulder Disabilities 

Since July 1993, the Veteran has been service-connected for facial skin and right shoulder disabilities.  In August 2010, she claimed entitlement to higher disability ratings for these disorders.  In the rating decision on appeal, her claims were denied.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

	A.  Facial skin 

On August 10, 2010, the RO received the claim for increased rating for disfiguring cysts and scar tissue on the Veteran's face.  At that time, the Veteran was rated as 30 percent disabled for this particular disorder.  In the July 2011 rating decision on appeal, the RO denied the Veteran's claim.  Later in the appeal period, in an August 2015 rating decision, the RO granted an 80 percent rating effective January 18, 2013.  The Veteran continues to seek a higher disability rating during the appeal period.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran's facial cysts have been rated under Diagnostic Code (DC) 7800 of 38 C.F.R. § 4.118.  This DC authorizes compensable ratings of 10, 30, 50, and 80 percent.  As the Veteran's skin disorder has been rated as at least 30 percent disabling during the appeal period, the Board's inquiry will focus on whether a 50 or 80 percent rating had been authorized between August 10, 2009 (one year prior to the date of the Veteran's claim for increased rating) and January 18, 2013, the effective date of the assignment of an 80 percent evaluation, which is the maximum allowable rating under DC 7800.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.
     
Under DC 7800, disfigurement of the skin (such as scars) on the head, face, or neck is rated.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

Note (1) to DC 7800 provides that the eight characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) Scar five or more inches (13 or more centimeters (cm.)) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of the scar is elevated or depressed on palpation; (4) Scar is adherent to underlying tissue; (5) Skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) to Diagnostic Code 7804 provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  

Under Diagnostic Code 7805, other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2015).  Diagnostic Codes 7801 and 7802 are not applicable to scars of the head, face or neck.

The relevant evidence dated between August 10, 2009 and January 18, 2013 consists of VA treatment records, a VA examination reports dated in June 2011, and medical records provided by the Social Security Administration (SSA), which consists largely of VA treatment records.  

	Between August 10, 2009 and January 18, 2013

The VA treatment records dated between August 2009 and January 2013 repeatedly refer to the Veteran's recurrent cystic acne.  However, with one exception, the records do not provide additional information regarding the severity of the disorder, or regarding the nature of the disfigurement it caused during that period.  The exception is a treatment record dated in November 2012.  The treating physician noted "numerous ice-pick scarring" on both cheeks, with "hyperpigmented depressed scars" on both "zygomatic processes."  The examiner also noted "numerous open comedones on ... face" with a "1 cm. subdermal nodule, mildly tender, on the lower right mandible."  The physician prescribed ointment to treat the Veteran's "[a]cne - comedonal with component of inflammation[.]"  The physician stated that the medication "will not be able to remove the scars that she has, but that we could minimize the number of comedones."  

The other substantive evidence dated during this period is found in the June 2011 VA examination report addressing the skin.  The June 2011 VA examiner indicated a review of the claims file and an interview and examination of the Veteran.  She noted evidence of record indicating that the Veteran had cystic acne.  The examiner stated that she found "no evidence of inflammation, infection, etc. of current scars in medical records."  

On examination, the June 2011 examiner noted "well healed non tender scarring of face (lateral to each eye, anterior to each ear and over the bridge of the nose)."  The examiner indicated that the scars anterior to the ears were not "clearly evident[.]"  The examiner also noted "diffuse pox scarring on both cheeks", "[t]iny papule" evident under the left chin, and a cyst measuring 1 cm. in diameter under right chin.  The examiner described that cyst as one "without warmth, redness, swelling, inflammation, drainage etc."  The examiner stated that she did not "see any pustules today nor active open or closed commedones."  The examiner also stated that the scars were not measured, indicating that the size and area of the scars had not changed since an unspecified previous examination.  In closing her report, the examiner stated that the Veteran had facial scarring from surgical intervention "of epidoidal inclusion cyst - stable without evidence of infection, instability, asymmetry, limitation etc."  

With regard to the issue of employability, the June 2011 VA examiner stated that "while unattractive and considered disfiguring by the [V]eteran[,]" the scars "have not and would not limit any gainful employment.  Even though there is one cyst found on examination it is not infected nor inflamed and therefore would not limit employment."  The examiner further stated that no evidence indicates that the Veteran "has missed work due to facial scarring."  

This evidence does not support the assignment of the next-highest rating of 50 percent during the period between August 10, 2009 and January 18, 2013.  This evidence indicates that the Veteran's skin disorder remained active, and that she continued to have the scar tissue that had been present since the disorder was service-connected.  However, the evidence does not indicate gross distortion or asymmetry of the Veteran's features.  Moreover, the evidence dated during this period did not substantiate at least four characteristics of disfigurement.  At most, two were demonstrated (surface contour elevated or depressed and abnormal skin texture exceeding six square inches).  Further, the evidence did not indicate painful or unstable scarring or limited motion due to scarring to warrant an increased or separate rating under DCs 7804 or 7805.  As such, the preponderance of the evidence is against the assignment of a rating in excess of 30 percent between August 10, 2009 and January 18, 2013.  38 U.S.C.A. § 5107(b).   

	From January 18, 2013

From this date forward, the Veteran has been assigned the maximum rating under DC 7800.  She cannot receive a higher schedular rating for her facial skin disorder.  However, if the evidence were to warrant it, a separate rating could be assigned under DCs 7804 or 7805.  As such, the relevant evidence dated since January 18, 2013 is summarized below.  

The January 2013 VA examiner indicated a review of the claims file and an interview and examination of the Veteran.  The examiner diagnosed the Veteran with "scars status post removal facial cysts from cystic acne."  The examiner further characterized the Veteran's disorder as "[r]ecurrent facial cystic acne condition with scars post incision and drainage in service and immediately after service.  Has done self drainage of these over the years when they come to a head."

The examiner found none of the scars to be painful or unstable.  The examiner provided measurements for three scars.  Scar number one, located "[r]ight pre-auricular, cheek, mandibular area" was measured at 10 x 15 cm.  Scar number two, located "[l]eft pre-auricular, cheek, mandibular area" was measured at 10 x 15 cm.  Scar number three, located "[b]etween eyes over upper bridge of nose" was measured at 2 x 2 cm.  The examiner further found each scar hyperpigmented, missing soft tissue, with irregular texture, and elevated and depressed on palpation.  The hyperpigmented area covered 42.5 square cm., the irregular texture covered 304 square cm., and the area missing soft tissue covered 16 cm.  

The examiner also found no gross distortion or asymmetry of the Veteran's facial features, and found no limitation of motion caused by the scars.  And the January 2013 VA examiner stated that the skin disorder should not impact the Veteran's ability to work.  The examiner stated that, "[g]iven the Veteran's facial scar condition she should be able to be employed in at least a full time sedentary position.  This decision is made without regard to age or any other condition.  It takes into account any medication she may be on for the condition."  

The April 2015 VA examiner indicated a review of the claims file and an interview and examination of the Veteran.  The examiner diagnosed the Veteran with "severe cystic acne" which was described as "[d]eep acne (deep inflamed nodules and pus-filled cysts)."  The examiner reported the Veteran as stating that her problems is recurrent.  On examination, the examiner noted "about 5 active cysts" and "pitting scarring, some deep, with hyper pigmentation in both cheek areas covering an area of 10 x 15 cm. on the right and 14 x 8 cm. on the left.  With regard to active cysts, the examiner noted "two 1 cm. cysts in the left preauricular area, two 1cm. cysts in the left sub mandibular area[, and] one 1cm. cyst lateral to the mouth."  
 
The April 2015 VA examiner found that the Veteran's skin disorder did not impact her ability to work.  Nevertheless, the examiner described the disorder as "moderately severe" and "significantly disfiguring, due to scarring[.]"  

Again, 80 percent is the maximum rating under DC 7800, so this evidence would not form the basis for an increased rating under that code.  Further, the evidence dated since January 18, 2013 does not form the basis for a separate rating under either DC 7804 or DC 7805 as the evidence does not indicate painful or unstable scars, or scars that limit motion.  

	B.  Right Shoulder 

On August 10, 2010, the RO received the claim for increased rating for a right shoulder disorder (the RO has recognized the Veteran as right hand dominant).  At that time, the disorder was rated as 20 percent disabling.  In the July 2011 rating decision on appeal, the RO denied the Veteran's claim.  Later in the appeal period, in an August 2015 rating decision, the RO granted a 30 percent rating effective the date of claim on August 10, 2010.  The Veteran continues to seek a higher disability rating during the appeal period.  See AB, supra.  

Disabilities of the shoulder are rated under DC 5200 through DC 5203 of 38 C.F.R. § 4.71a.  These DCs authorize compensable ratings for impairment in the major extremity of 10, 20, 30, 50, 60, and 80 percent.  As the Veteran's disorder has been rated as at least 20 percent disabling during the appeal period (i.e., since August 10, 2009), the Board's inquiry will focus on whether a higher rating has been authorized since August 10, 2009 (one year prior to the date of the Veteran's claim for increased rating).  See Hart, supra.  Specifically, the evidence will be assessed to determine whether a rating in excess of 20 percent was authorized between August 10, 2009 and August 10, 2010, and whether a rating in excess of 30 percent has been warranted since then.  

Diagnostic Code 5200 addresses ankylosis in the shoulder joint.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure, or as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  As no evidence of record indicates the presence of ankylosis in the shoulder joint, DC 5200 will not be addressed further here.    

Under DC 5201, limitation of motion of the arm/shoulder is rated.  Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) of the arm, 0 to 180 degrees of shoulder abduction using the arm, and 90 degrees internal and external rotation of the shoulder and arm.  38 C.F.R. § 4.71a, Plate I.  A 20 percent rating is assigned for limitation of motion at shoulder level on the major or minor side.  A 30 percent rating is assigned for limitation of motion to midway between side and shoulder level on the major side.  A 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the major side.    

Under DC 5202, impairment of the humerus is rated.  For the dominant extremity, a 20 percent rating is warranted for malunion with moderate deformity and a 30 percent rating is warranted for malunion with marked deformity.  Further, recurrent dislocation at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level is rated as 20 percent disabling, and as 30 percent disabling where there are frequent episodes and guarding of all arm movements.  A 50 percent rating requires fibrous union of the humerus; a 60 percent rating requires nonunion of the humerus (false flail joint); and a 80 percent rating requires loss of head of the humerus (flail shoulder).     

Under DC 5203, impairment of the clavicle or scapula is rated.  A 10 percent rating is warranted for nonunion without loose movement, or for malunion.  A 20 percent rating is warranted for nonunion with loose movement, while a 20 percent rating is warranted for dislocation.  38 C.F.R. § 4.71a.   

Diagnostic Codes 5003 and 5010 of 38 C.F.R. § 4.71a are also relevant here based on evidence of record showing that the Veteran has arthritis in her right shoulder that has been related to the service-connected recurrent shoulder dislocations.  Traumatic arthritis is recognized under DC 5010 and is rated under DC 5003 on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but which is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  Again, x-ray evidence documents that the Veteran has arthritis in her right shoulder.  However, inasmuch as her limitation of motion is compensably rated, DCs 5003 and 5010 cannot lead to a higher rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).     

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 
The relevant evidence dated since August 10, 2009 consists of VA treatment records, and VA examination reports dated in June 2011, November 2012, and April 2015.  

	Between August 10, 2009 and August 10, 2010

The Veteran's right shoulder disability was rated as 20 percent disabled between August 10, 2009 and August 10, 2010, at which time a 30 percent rating became effective.  The first question here is whether a rating in excess of 20 percent was warranted during this period.  

The only evidence of record dated during this period pertaining to the right shoulder is found in VA treatment records.  These records repeatedly note the Veteran's right shoulder dislocation disorder, and note the Veteran's pain in the right shoulder.  But the records do not contain evidence that would warrant a rating increase to 30 percent or higher during this period.  The VA treatment records do not document that, between August 10, 2009 and August 10, 2010, the Veteran's range of motion in her right arm was limited to midway between her side and shoulder level.  Further, these records do not evidence that the Veteran experienced malunion with marked deformity of her humerus, or frequent episodes of recurrent shoulder dislocations which resulted in guarding of all arm movements.  38 C.F.R. § 4.71a, DCs 5201, 5202.  As such, a rating in excess of 20 percent is unwarranted in the year prior to the August 10, 2010 claim for increased rating.  

	From August 10, 2010  

The next question is whether a rating in excess of 30 percent is warranted since August 10, 2010.  Ratings in excess of 30 percent are authorized under DCs 5201 and 5202.  Under DC 5201, a 40 percent rating is warranted for limitation of motion of the arm to 25 degrees from the side.  Under DC 5202, a 50 percent rating is warranted for fibrous union of the humerus, a 60 percent rating is warranted for nonunion of the humerus (false flail joint), and an 80 percent rating is warranted for loss of the head of the humerus (flail shoulder).  As will be detailed below, the medical evidence does not approximate limited motion of the right arm to 25 degrees on the right side, nor does the evidence indicate fibrous union, nonunion, or flail shoulder of the right humerus.      

The June 2011 VA examiner indicated a review of the claims file and an interview and examination of the Veteran.  The June 2011 VA examiner noted the Veteran's report that her shoulder regularly dislocates and that she "no longer comes to ER and is able to 'push it back' herself."  She reported pain during and following the dislocations.  On examination, the examiner found that "sloping of right shoulder is obvious with tips of fingers 2 inches lower than tips of left hand fingers."  On range of motion testing of the right arm/shoulder, the Veteran "was guarded and protective" and in fear of pain caused by dislocation.  Further, the examiner described the Veteran's range of motion on the right side as "severely limited."  Nevertheless, the examiner noted active flexion and abduction of 90 degrees, significantly more that the 25 degrees that would warrant a 40 percent rating under DC 5201.  Moreover, the examiner did not indicate any fibrous union, nonunion, or flail shoulder of the right humerus.       

With regard to the issue of employment, the examiner stated that the right shoulder disorder "would definitely limit any employment which would require lifting, pushing, and pulling above waist level with arms away from her body for support."  The examiner also noted that the strength of the right arm is decreased.  The examiner stated that the Veteran "is largely limited by fear of subluxation[.]"  

The November 2012 VA examiner indicated a review of the claims file and an interview and examination of the Veteran.  The examiner noted the Veteran's recurrent shoulder dislocation, and noted the Veteran's report of pain.  She also noted the Veteran's report "that her shoulder pops out about every other day, and she 'knocks it back in' by herself."  On examination, the examiner noted flexion of 105 degrees without objective evidence of pain, and abduction of 90 degrees without objective evidence of pain.  Further, following repetitive-use testing with three repetitions, the examiner noted no additional limitations and noted again 105 degrees flexion and 90 degrees abduction.  The examiner noted functional loss in the form of reduced range of motion, but noted no localized pain or tenderness on palpation, no guarding, and full and normal muscle strength on flexion and abduction.  With regard to the issue of employment, the November 2012 VA examiner found that the shoulder disability did not impact the Veteran's ability to work.  

The April 2015 VA examiner indicated a review of the claims file and an interview and examination of the Veteran.  At the outset of the report, the examiner diagnosed the Veteran with glenohumeral joint osteoarthritis and acromioclavicular joint osteoarthritis.  The Veteran again reported recurrent or frequent dislocation of her right shoulder, which she reported as painful.  On range of motion testing, the examiner noted 100 degrees flexion and 105 degrees abduction.  The examiner found similar motion following repetitive-use testing with 3 repetitions without additional functional loss.  The examiner found that, with repeated use over time, the functional ability of the right shoulder was not significantly limited by pain, weakness, fatigability or incoordination.  The examiner found no muscular atrophy and normal muscle strength in the right shoulder on abduction, but on flexion the examiner found some reduced strength of 4/5 (i.e., active movement against some resistance).  The examiner characterized the Veteran's "recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint" as "frequent."  However, with regard to the humerus, the examiner found no loss of head (flail shoulder), nonunion (false flail shoulder), malunion, or fibrous union.  The examiner also stated that the Veteran did not report flare ups of her disorder.  With regard to the issue of employment, the April 2015 VA examiner stated that the Veteran would be limited for overhead work with the right arm, but that the disorder would not otherwise affect job duties.

Lastly, VA treatment records dated since August 10, 2010 repeatedly note the Veteran's shoulder problems.  However, the treatment records do not indicate right side limited motion to 25 degrees, or fibrous union, malunion, nonunion or flail shoulder involving the humerus.  

Based upon the evidence dated since August 10, 2010, a rating in excess of 30 percent - i.e. a 40 percent rating under DC 5201 or a 50 percent rating under DC 5202 - is unwarranted from August 10, 2010.  The evidence documents clearly that the Veteran's shoulder dislocations are painful and limit range of motion in her right shoulder/arm to shoulder level.  See Deluca, supra.  But the evidence also documents clearly that the Veteran's motion on her right side exceeds 25 degrees from the side, and documents clearly the absence of fibrous union, nonunion, or flail shoulder of the right humerus.        

In sum, with regard to the right shoulder disability, the preponderance of the evidence is against the assignment of a rating in excess of 20 percent prior to August 10, 2010, or a rating in excess of 30 percent since then.  38 U.S.C.A. § 5107(b).    

III.  The Claim for a Higher Initial Rating for PTSD

In April 2007, the Veteran filed an original claim to service connection for PTSD.  In a February 2008 rating decision, the RO denied the Veteran's claim.  The Veteran did not appeal that decision to the Board.  

On June 21, 2010, the Veteran filed a claim to reopen service connection for PTSD.  In the July 2011 rating decision on appeal, the RO granted a reopening of the claim and granted service connection.  The RO rated the disorder as 30 percent disabling from the date of claim (June 21, 2010).  The Veteran appealed the assigned rating.  During the pendency of the appeal, in an August 2015 rating decision, the RO granted a higher rating of 50 percent, effective April 14, 2015.  The Veteran continues to seek a higher disability rating during the appeal period.  See AB, supra.  

	Law and Regulations

The Veteran's PTSD has been rated under DC 9411 of 38 C.F.R. § 4.130.  This DC authorizes compensable ratings of 10, 30, 50, 70, and 100 percent.  As the Veteran's PTSD has been rated as at least 30 percent disabling during the appeal period, the Board's inquiry will focus on whether a 50, 70, or 100 percent rating had been authorized between the date of claim on June 21, 2010 and April 14, 2015, and whether a 70 or 100 percent rating has been warranted since then.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; Fenderson v. West, 12 Vet. App. 119 (1999).  
     
Diagnostic Code 9411 and other DCs addressing psychiatric disabilities are addressed under the General Rating Formula for Mental Disorders.  Ratings are assigned according to the manifestation of particular symptoms.  

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent disability rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as Mauerhan also pointed out, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   Indeed, the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Within the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 
The Board notes that the DSM-V no longer utilizes GAF scores.  DSM-V is applicable for cases certified to the Board on or after August 4, 2014. This case was certified to the Board in August 2015. Consequently, DSM-V (and not DSM-IV) is applicable. However, insofar as the VA examiners evaluated the Veteran under DSM-IV, the Board notes their findings.

	Evidence

The relevant evidence of record dated since the date of claim in June 2010 consists of VA treatment records, lay statements from the Veteran's husband and neighbor, and VA compensation examination reports dated in June 2011, January 2013, and April 2015.  This evidence is in equipoise regarding whether the criteria for a 70 percent rating have been approximated during the appeal period.  Certain evidence has indicated mild to moderate symptomatology from PTSD, while certain other evidence has indicated a significant deterioration in the Veteran's condition over the course of the appeal period.    

VA treatment records dated at the beginning of the appeal period note the Veteran's sleep impairment and substance abuse.  Records dated between August 2010 and August 2011 note "significant fluctuation in mood, sleep and energy."  These records also show that the Veteran regularly experienced nightmares, and repeatedly requested medication to assist her in sleeping.  In August 2010, the Veteran even reported "possible visual hallucinations."  These records note the Veteran's report that she had been "sober from alcohol and drugs from 2000-2007" but that she had not been "clean and sober lately at all."  The evidence indicates abuse of alcohol, cocaine, and crack cocaine.  

But the treatment records dated between August 2010 and August 2011 indicate moderate objective findings describing the Veteran as "awake, alert and oriented x 4", "adequately dressed", who also exhibited good eye contact, a bright affect, a goal-directed thought process, normal rate and volume of speech, no evidence of psychosis, and no suicidal or homicidal ideations.  
The first VA compensation examination report during the appeal period noted mixed findings.  The June 2011 VA examiner indicated a review of the claims file and an interview and examination of the Veteran.  The examiner noted the Veteran's "long history of alcohol and cocaine dependence."  The examiner noted the Veteran's speech as "somewhat pressured and mumbled at times."  The examiner detailed the Veteran's reported difficulty sleeping due to nightmares, which "she claims is a nightly occurrence."  The Veteran further indicated that, "when she wakes from her nightmares, she is sweating, has difficulty breathing, and experiences her heart pounding."  The Veteran reported that she sleeps about four hours per night, and was "up as many as 36 hours a couple of weeks ago."  She reported being scared to go to sleep due to her nightmares.  She also indicated that she "spends most of her day at home watching TV."  

The examiner also noted that the Veteran reported being able to complete activities of daily living on an independent basis.  The Veteran reported early for her scheduled evaluation, was casually dressed and appropriately groomed.  Her eye contact was described as good.  The examiner found the Veteran generally pleasant upon approach and cooperative, and noted that the Veteran described her mood that day as good.  The examiner stated that the Veteran demonstrated adequate motivation for completing the evaluation.  The examiner found the Veteran with appropriate affect, fully alert and oriented, with goal-directed answers, and with no evidence of a thought disorder including hallucinations, delusions, or paranoia.  The Veteran indicated no suicidal or homicidal ideations at the time of the examination or in the previous two weeks.  

The June 2011 examiner assigned a GAF score of 60, which indicates moderate symptoms.  The examiner also stated that, "[i]t would not be possible to separate the effects of each diagnosis [PTSD and substance abuse] without resorting to speculation."  

With regard to the issue of functional impairment, the examiner noted that the Veteran had been unemployed for "approximately 1 year" and that she was reportedly terminated from her most recent job as a nursing assistant at a local hospital for "sleeping on the job" while working on the night shift.  Nevertheless, the June 2011 VA examiner found the Veteran "capable of engaging in employment."  The examiner stated that "[s]ome reduced reliability and productivity, due to her symptoms of PTSD, are expected[.]"  However, the examiner found that the symptoms were not "incapacitating when it comes to engaging in employment."  

The lay evidence of record, submitted following the June 2011 hearing, indicated more severe symptomatology, however.  Lay statements from the Veteran's spouse and neighbor tend to approximate severe social and occupational impairment.  Each witness attested to the Veteran's anxiety, depression, disheveled appearance, and adverse effects of psychiatric medication.  Most significant, the Veteran's neighbor indicated that the Veteran's personality had undergone a drastic change for the worse in recent years.  

As the appeal period progressed through the latter part of 2012, the evidence continued to present a mixed picture of the Veteran's impairment.  

On the one hand, some evidence indicates that the Veteran continued to function well despite having problems with sleeping, substance abuse, and mild depression.  

The January 2013 VA examiner indicated a review of the claims file and an interview and examination of the Veteran.  The examiner noted the Veteran's depression, anxiety, and chronic sleep impairment.  The examiner diagnosed the Veteran with PTSD and with alcohol and cocaine dependence and abuse.  The examiner noted the Veteran's history of overmedicating herself with prescribed medication, but also that it had been unclear whether the Veteran had been taking her prescribed medication recently based on notes made by a treating VA psychiatrist.  The examiner further noted that the Veteran recently had completed two weeks of inpatient VA treatment for cocaine abuse, but that she was discharged early for inappropriate behavior.  The examiner indicated that the Veteran had not worked since 2010.  The Veteran indicated that she "spends much of the day" sedentary at home.   
However, the examiner stated that PTSD symptoms would only impact the Veteran's employability on a "mild to moderate extent."   The examiner found no impairment in cognitive limitation, her analytical ability, her fine motor skill, or her ability to follow detailed instructions, or rely on memory.  The examiner noted that the Veteran denied suicidal and homicidal ideations.  And as with the June 2011 VA examiner, the January 2013 VA examiner found a GAF score of 60 warranted, which again indicated moderate symptoms.  The examiner also noted that the Veteran married recently, had a "lovely" relationship, had female friendships, and had close relationships with certain of her siblings.  

Certain VA treatment records also indicate continuing moderate symptoms.  In March 2013, the Veteran was reported as clean and sober since January, and as taking her medications as prescribed.  The treating personnel indicated "short lived" symptoms, and that she had been "getting along well with her husband, who was present, and concurred with her report."  The Veteran indicated that her medication had been helping with her nightmares.  The personnel found the Veteran "intermittent irritable" but also talkative, relaxed, with good eye contact, a medium affect, a linear thought process, fair memory, fair to good judgment, and without reports of suicidal or homicidal ideation.  Similarly, in July 2013 and June 2014 records, the Veteran was noted as "alert and oriented x3, mood euthymic, affect a bit irritable, good eye contact, voice normal rate, rhythm, and volume, hygiene and grooming good, thought process linear, thought content appropriate to topic with no psychosis evidenced, no SI/HI, behavior organized and cooperative, memory and cognition appear intact."  

On the other hand, certain other evidence dated from 2012 indicated a significant worsening of the Veteran's psychiatric difficulties.  

A VA treatment record dated on December 14, 2012 states that the Veteran had been using cocaine, had been feeling depressed, and was experiencing problems in her marriage.  The Veteran reported "fleeting" suicidal ideations with thoughts of using pills.  The examiner noted the Veteran as depressed and irritable, but also as calm, relaxed, with linear though process, fair to good memory, and with a medium affect.  However, treatment records dated several days later indicated more severe symptoms.  The treating personnel assigned a GAF score of 30, which indicates "serious impairment."  The treatment records dated in January 2013 noted the Veteran's attempt to enter into substance abuse treatment.  One such record noted a GAF score of 40, which indicates major social and occupational impairment.  

The severity of the symptoms continued through late 2013 and early 2014, with evidence indicating that the Veteran was actively using cocaine again.  A March 2014 treatment record referred to a phone conversation with the Veteran.  The Veteran reported "hearing voices, people sitting in the dark and talking."  The Veteran indicated that she planned a suicide by taking pills a few days earlier, but that she "chickened out."  She "expressed suicidal ideation" but planned to report to "the ED ... which [V]eteran did not follow through."  

An October 2014 VA treatment record indicated psychiatric hospitalization "over the weekend."  The Veteran reportedly expressed suicidal ideations while intoxicated, and complained that her prescribed PTSD and sleep medications were no longer effective.   

The Veteran again underwent VA compensation examination in April 2015.  This examination report indicated a worsening of her symptoms.  In fact, its findings led to the increased rating from 30 to 50 percent for PTSD.    

The April 2015 examiner indicated a review of the claims file and an interview and examination of the Veteran.  The examiner noted diagnoses of PTSD, substance use disorder (cocaine and alcohol), and unspecified personality disorder.  The examiner stated that, "[d]ue to the complexity and interrelationships of the Veteran's symptoms," it was not possible to separate the symptomatology for each diagnosis.  

The examiner described the Veteran as oriented x3, logical and relevant, with good attention and concentration, with intact memory, and without any evidence of psychosis.  The Veteran also denied any current suicidal/homicidal ideation.  The examiner indicated that the Veteran continued relationships with her female friends.  
But the examiner indicated a deterioration of the Veteran's marital relationship to such an extent that suicide attempts, violence, and police activity were involved.  Further, the Veteran indicated an inability to function at home due in part to fatigue related to her PTSD medication.  She indicated that, as a result, she began receiving SSA disability insurance for PTSD in September 2014.  She reported a recent hospitalization because "she was trying to kill herself because her husband sexually assaulted her while she was sleeping with sleeping pills."  The Veteran also indicated continued sleeping problems, with only four hours sleep per night.  

The April 2015 examiner noted a depressed mood, anxiety, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner described the Veteran as fatigued and having a rundown complexion with sweating and occasionally slurred speech.  The examiner noted a variable affect, and that the Veteran was mildly agitated.  Lastly, the examiner discussed the functional impact of the Veteran's symptoms on such things as employment, pointing to such problems as substance use, depressed and anxious mood, persistent avoidance, recurrent intrusions, marked alterations in arousal and reactivity, negative alterations in cognition/mood, poor sleep, fatigue, low energy, irritability/anger, and variable low motivation. 

VA treatment records dated between May and June 2015 continue to note a deterioration of the Veteran's condition.  In May 2015, the Veteran reported to her treating physician, "I have no life" because she "sits on the couch all day and after taking her medication she is 'out.'"  A June 2015 record indicates another instance of police involvement related to her deteriorating marriage with additional threats of suicide from the Veteran.  Treating personnel noted that the Veteran attempted suicide "via overdose 10/14."  The Veteran indicated that she "uses crack cocaine about twice a month" and that she "last used two days ago."  She said she drinks "a couple beers" two nights a week.  The record indicates that VA personnel considered involuntary commitment of the Veteran.  


	Analysis

A preponderance of the evidence is not against application of a 70 percent rating since June 21, 2010.  Rather, the evidence is at least in equipoise on this issue.  Indeed, credible evidence indicates that the Veteran's PTSD has caused during the appeal period occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  The Veteran has had suicidal ideation and at least one attempt during this period.  She has continued experiencing unemployment, and has experienced an apparent marked decline in the quality of her marital relationship.  She has been continuously depressed, and has demonstrated poor impulse control with reports of drug and alcohol abuse, and involvement with police.  The VA treatment records have indicated a decline in her personal appearance and hygiene, with reports of the Veteran smelling of alcohol and urine.  Most significantly perhaps is that the Veteran's well-documented problems with drug and alcohol abuse - and the concomitant severe impairment that has resulted - cannot be separated from PTSD symptomatology in rating her disability.  The medical evidence of record clearly states that the substance abuse disorders cannot be distinguished from the PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that the Board is precluded from differentiating between symptomatology attributed to service-connected disability and nonservice-connected disability in the absence of medical evidence which does so).  As such, a 70 percent rating has been warranted since June 21, 2010.    

A 100 percent rating has been unwarranted during the appeal period, however.  The evidence does not support a finding that the Veteran's psychiatric problems have caused total occupational and social impairment. The Veteran had impairment in thought processes and communication, but it cannot be described as "gross."  Certain of the medical findings indicate that the Veteran may have experienced some hallucinations, but the preponderance of the evidence indicates no psychosis and either limited or no delusions/hallucinations.  The evidence showed anger and irritability not to such an extent that the Veteran was in persistent danger of hurting herself or others.  The evidence shows that she has been able to perform activities of daily living to include personal hygiene requirements.  The evidence has generally showed that she has been fully oriented, with primarily intact memory, judgment, and insight.  In short, despite the Veteran's severe symptoms, she has not exhibited the type of cognitive impairment reserved for a total rating.  She has been coherent and in self control since June 21, 2010.  38 C.F.R. 4.130, Diagnostic Code 9411.

In sum, from June 21, 2010, a preponderance of the evidence is not against the assignment of a 70 percent disability rating for PTSD.  However, the preponderance of the evidence has been against the assignment of a 100 percent rating at any time during the appeal period.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

IV.  Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's skin, shoulder, and psychiatric disabilities are specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.71a, 4.118, 4.130.  Specifically, the Veteran's symptomatology is expressly listed in the relevant rating criteria.  There is no showing of other symptoms not contemplated.  The schedular rating criteria reasonably describe her disability picture, therefore.  Thun, 22 Vet. App. at 115. 

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for the disorders addressed here in addition to a right foot disorder rated as 10 percent disabling.  The Veteran has at no point during the current appeal indicated that her service-connected disorders result in further disability when looked at in combination with the other service-connected disorders.      

Based on the foregoing, the Board finds that the schedular criteria adequately describe the Veteran's psychiatric, skin, and shoulder disorders.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun, supra.













	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 30 percent, for a facial skin disorder, is denied from August 10, 2009 to January 18, 2013.  

From January 18, 2013, entitlement to a rating in excess of 80 percent, for a facial skin disorder, is denied.  

Entitlement to a rating in excess of 20 percent, for a right shoulder disability, is denied from August 10, 2009 to August 10, 2010.  

From August 10, 2010, entitlement to a rating in excess of 30 percent, for a right shoulder disability, is denied.  

From June 21, 2010, an initial rating of 70 percent is granted for PTSD, subject to laws and regulations governing the payment of monetary awards.  


REMAND

A remand is warranted for additional medical inquiry into the increased rating claim for a right foot disability. 

The Veteran is service connected for a right fifth toe disability.  VA examination reports dated in June 2011 and April 2015 provide information regarding the nature and severity of that disorder.  These reports along with VA treatment records also detail another right foot disability the Veteran has, which is not service connected.  The evidence shows that the Veteran has undergone a bunionectomy that entailed hardware insertion between her first and second toes.  The evidence also indicates that the Veteran underwent surgical removal of the hardware.  Finally, the evidence indicates that the Veteran continues to experience adverse symptoms in her right foot due to the hallux valgus, and due perhaps to prior surgeries related to the problem.  
The evidence is not clear, however, regarding whether the nonservice-connected first toe problems relate in any way with the service-connected fifth toe problem.  As indicated earlier, to discount symptoms associated with a nonservice-connected disorder, medical evidence must first differentiate those particular symptoms from symptoms associated with a service-connected disorder.  See Mittleider, supra.  

On remand, the April 2015 VA examiner should provide an addendum report in which the right foot hallux valgus, and bunionectomy with hardware insertion and removal, are addressed.  In particular, the examiner should discuss whether the symptoms associated with this nonservice-connected disorder can be distinguished from the service-connected right foot disorder.  

Further, any outstanding VA treatment records should be included in the claims file.  The most recent of such records are dated in July 2015.  

As the claim to a TDIU is inextricably intertwined with the claim for increased rating, it must be remanded as well.  See Smith v. Gober, 236 F.3d 1370, 1373 (Fed.Cir. 2001) (where the facts underlying separate claims are "intimately connected", the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together). 

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any VA treatment records dated since July 2015.  

2.  Return the Veteran's case to the April 2015 VA examiner (or suitable substitute if that examiner is unavailable) for review and elaboration of the report regarding the Veteran's increased rating claim for a right foot disability.  The examiner should again review the electronic claims file.  The examiner should also review a copy of this Remand.  The examiner should then offer an addendum opinion noting a review of the claims file and remand, and addressing the following question:

Is it at least as likely as not (probability of 50 percent or higher) that symptoms associated with right foot hallux valgus, and bunionectomy and residuals, cannot be differentiated from symptoms associated with the Veteran's right fifth toe disorder?  In other words, can disability in the right foot be clearly attributed to one disorder or the other?  

The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should explain in detail any findings.  

3.  Thereafter, review the claims file to ensure that all requested development has been completed satisfactorily.  Then readjudicate the claims on appeal, to include the TDIU claim.  If the claims remain denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


